Order entered July 5, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00165-CV

                                   JOSE JAIMES, Appellant

                                                 V.

            MARCO LOZANO D/B/A AMERICAN WASTE DISPOSAL, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07575

                                             ORDER
       Before the Court is appellee’s June 21, 2016 motion to dismiss the appeal. In the motion,

appellee asks the Court to dismiss the appeal for want of prosecution because of appellant’s

failure to file his brief. On June 21, 2016, appellant filed his brief and a motion to extend time to

file his brief.   The motion to extend time was granted by postcard dated June 22, 2016.

Consequently, we DENY appellee’s motion to dismiss. Appellee’s brief is due to filed by July

22, 2016.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE